IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE )
Vv. ID No. 88004234DI

GIBSON A. HALL )

Defendant.

ORDER

This 2nd day of August, 2019, having considered Defendant’s “Motion to
Reopen Interlocutory Judgment and/or Relief from Judgment or Order Pursuant to
Superior Court Civil Rule 60(b)(6),” the State’s Response, Defendant’s Reply, and
the record of this case, Defendant’s Motion is DENIED.

It appears that:

1. In 1979, Gibson Hall (the “Defendant”) was convicted, after a jury trial,
of First Degree Murder and Possession of a Deadly Weapon During the Commission
of a Felony (“PDWDCF”). In 1980, he was sentenced to Life Imprisonment plus
five years at Level V.

2. In 1981, his conviction was affirmed on direct appeal by the Delaware

Supreme Court.' In 1987, 2008, and 2013, Defendant filed Motions for

 

! Hall v. State, 431 A.2d 1258 (Del. 1981) (“Direct Appeal”).
Postconviction Relief which were all denied by the Superior Court, and each of those
denials were affirmed by Delaware Supreme Court.’

a On May 22, 2018, Defendant filed a Motion for Transcripts in order to
support a prospective fourth motion for postconviction relief. Defendant sought
transcripts of the statements at trial, the sentencing hearing, and the denial of a
motion for a new trial.2 His Motion failed to plead with particularity either: (1) the
existence of new evidence that creates a strong inference of actual innocence or (2)
a new tule of retroactively applicable constitutional law that renders his conviction
invalid. This Court denied Defendant’s Motion, pursuant to Superior Court Criminal
Rule 61(d)(2).7

4. Defendant appealed the denial of his Motion for Transcripts. On

August 17, 2018, citing Davis v. State,” the Delaware Supreme Court dismissed

 

2 Hall v. State, 1989 WL 27783 (Del. 1989); Hall v. State 2009 WL 0348118 (Del. 2009); Hall v.
State, 2014 WL 44922 (Del. 2014). Defendant’s Petition for a Writ of Habeas Corpus was denied
in 1993. He also sought a pardon in 2003.
3 The Superior Court denied his motion pursuant to Superior Court Criminal Rule 61(d)(2).
4 Superior Court Criminal Rule 61(d)(2) states:

Preliminary consideration.

Second or subsequent postconviction motions. -- A second or subsequent
motion under this rule shall be summarily dismissed, unless the movant was
convicted after a trial and the motion either:

(i) pleads with particularity that new evidence exists that creates a strong
inference that the movant is actually innocent in fact of the acts underlying the
charges of which he was convicted; or

(ii) pleads with particularity a claim that a new rule of constitutional law, made
retroactive to cases on collateral review by the United States Supreme Court or
the Delaware Supreme Court, applies to the movant's case and renders the
conviction or death sentence invalid.

5 Davis v. State, 2014 WL 4243634 (Del. Aug. 26, 2014).
2
Defendant’s appeal on the grounds that the denial of a request for transcripts (to
support a contemplated Rule 61 motion) was an interlocutory order and, therefore,
it lacked jurisdiction to consider that appeal.° On September 4, 2018, the Delaware
Supreme Court denied Defendant’s Motion for Rehearing en Banc.’

on On November 29, 2018, Defendant filed a “Motion to Reopen
Interlocutory Judgment and/or Relief From Judgment.”® Defendant alleges that he
is without recourse, because the denial of the Motion for Transcripts is not a final
order and thus, constitutes extraordinary circumstances.’

6. The Court deems Defendant’s pleading to be a Motion for

Reconsideration of its denial of his Motion for Transcripts. Defendant’s stated

 

6 Hall v. State, 2018 WL 3993440 (Del. Aug. 17, 2018).
7 Hall v. State, Del. Supr., No. 363,2018, en banc (Sept. 4, 2018) (ORDER).

8 Super. Ct. Civ. R. 60 states in pertinent part:

(b) Mistake; inadvertence; excusable neglect; newly discovered evidence;
fraud, etc. -- On motion and upon such terms as are just, the Court may relieve a
party or a party's legal representative from a final judgment, order, or proceeding
for the following reasons: (1) Mistake, inadvertence, surprise, or excusable neglect,
(2) newly discovered evidence which by due diligence could not have been
discovered in time to move for a new trial under Rule 59(b); (3) fraud (whether
heretofore denominated intrinsic or extrinsic), misrepresentation or other
misconduct of an adverse party; (4) the judgment is void; (5) the judgment has been
satisfied, released, or discharged, or a prior judgment upon which it is based has
been reversed or otherwise vacated, or it is no longer equitable that the judgment
should have prospective application; or (6) any other reason justifying relief from
the operation of the judgment. A motion under this subdivision does not affect the
finality of a judgment or suspend its operation.

° On January 14, 2019, Defendant supplemented his filing with a pleading seeking to “renew” his
Motion to Reopen Inerlocutory Judgment and/or Relief from Judgment.

3
purpose for his request for transcripts is so that he can “prepare and file a motion for
postconviction relief’ which he claims is permissible pursuant to Criminal Rule
61(d). He suggests, without providing any details or proffered evidence, that there
is newly discovered evidence that would support his prospective fourth
postconviction motion.

7. In support of the Motion to Reopen and/or Relief from Judgment,
Defendant attached selected correspondence from 1991 through 2018. Most of the
correspondence are from Defendant’s attorneys to the Department of Justice and the
Public Defender’s Office requesting or communicating about records and documents

to be utilized in his sentence commutation proceeding before the Board of Pardons.'°

 

10 His submissions include a May 2018 email from an out-of-state attorney, Stephen Patrizio,
Esquire, to the Delaware Attorney General’s Office which states that the Attorney General
(Matthew Denn, Esquire) “specifically promised [to provide witness statements and transcripts]”
however, [Mr. Patrizio] “had to get the Notes of testimony myself, at my client’s expense even
though it is clear by your response that you [the Attorney General’s Office] are in possession of
the trial transcript and the whole file.” In that email, Mr. Patrizio also wrote that the Board of
Pardons recommended commutation of Defendant’s sentence. Defendant’s attachments also
include a 1991 letter between the Public Defender’s Office and the Defendant referencing
unspecified requests from Defendant and a 2003 letter from his deceased trial attorney, Joseph M.
Bernstein, Esquire, to the Public Defender’s Office requesting to review the Public Defender’s
Office file — specifically a ballistics report that was not put into evidence — because Defendant
seeks a sentence commutation and the Board of Pardons wanted information concerning his
conviction for intentional murder. Also attached was Mr. Bernstein’s 2003 letter to Defendant,
which enclosed a copy of the ballistics report, trial testimony of the ballistics expert, testimony of
Dr. Ingnito of the Medical Examiner’s Office, and a copy of the plea offer to manslaughter that
Defendant had rejected. Defendant also included a 2016 letter to Defendant from Mr. Patrizio
which included unspecified trial testimony notes and informed Defendant that Mr. Patrizio is
attempting to get the February 1980 post-verdict hearing notes. Defendant also submitted a May
2018 letter from Mr. Patrizio to Defendant, which included Mr. Patrizio’s email correspondence
with the Delaware Department of Justice in which he sought transcripts or copies of 911 calls and
a neighbor’s statement taken by a detective. Mr. Patrizio also wrote that he had previously seen
the investigative files but they were taken by the Attorney General’s Office so that portions could

4
8. On February 28, 2019, the State filed a Response in Opposition to
Defendant’s Motion. On March 14, 2019, Defendant submitted a Reply.

9. Defendant apparently seeks official Court transcripts as well as the
records (loosely referred to as “transcripts”) of witness interviews compiled by the
Attorney General’s Office. To the extent that Defendant moves the Court for
police/DAG investigation notes and memoranda of police interviews for
commutation purposes, (all of which Mr. Patrizio has referred to as “transcripts”’),
those items are not official court records and are not within the Court’s possession.
Indeed, Mr. Patrizio represents Defendant in the commutation process and not in
connection with any prospective postconviction relief. Hence, his requests were
aimed solely at obtaining records and information to be utilized before the Board of
Pardons.

10. To the extent that Defendant seeks official court records in order to file
another Rule 61 motion for postconviction relief from his conviction, Defendant has
not shown that another Rule 61 motion would not be barred. His stated purpose
continues to be vague, lacks particularity, and fails to support any exception that

would overcome a bar to successive motions.

 

be redacted. In that correspondence, Mr. Patrizio mentioned that the Defendant had filed two prior
pardon applications.
Accordingly, the Defendant’s “Motion to Reopen Interlocutory Judgment
and/or Relief from Judgment or Order Pursuant to Superior Court Civil Rule
60(b)(6)” is DENIED.

IT IS SO ORDERED.

’

SheldoK: Rennie, Judge

 

Original to Prothonotary

cc: Daniel B. McBride, Esquire, Deputy Attorney General
Gibson Hall, Pro Se Defendant